DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 46-60 are allowed.
The following examiner’s statement of reasons for allowance:
Applicant’s argument with regarding to claims 46, 53 and 54 (see Remarks pages 5-9 filed on 04/22/2022) have been considered and are persuasive.
Regarding independent claim 46, the closest prior art, Kim et al (US 2012/0086652) discloses user inputs a desired printing option, a preview screen depending on the input printing option is displayed on the touchscreen. Then, if first and second touch input points are detected on the preview screen and a distance between the first and second touch input points is changed, a preview screen, a set value of the input printing option has been changed by the user, is displayed. Thereby, the number of pages contained in a preview image, the number of sheets of paper corresponding to the number of split parts of an object displayed on the preview image, the paper size of the preview image, or the size of the preview image may be changed and displayed, which enables convenient and rapid intuitive setting of N-UP, poster, paper size and actual image size printing options, (Para 0050-167). However, Kim et al does not disclose in the affirmative, “display a service option in the third area; wherein the user option corresponds to a smartphone discovered by the electronic device, wherein the device option corresponds to a printer discovered by the electronic device, and wherein the service option corresponds to an application used to share the image; detect a second touch operation on the device option; display a printing preview interface in response to detecting the second touch operation, wherein the printing preview interface comprises a thumbnail of the image and a second icon; detect a third touch operation on the second icon; display an authentication user interface used to verify the validity of the electronic device; and send the image to the printer when the authentication succeeds.”
Further, the next closest prior art Itoh (US 2016/0231686) discloses image forming apparatus is capable of setting a plurality of limiting conditions for each user. The image forming apparatus includes a hard disk drive (HDD) that stores a limiting condition set for each user, a touch panel that accepts input of an instruction from a user, a central processing unit (CPU) that determines whether a limiting condition is stored in the HDD in association with the user in response to the instruction from the user, and a display panel that displays limit information indicating details about limitation corresponding to the limiting condition in response to the CPU determining that the limiting condition is stored in the HDD, (Para 0039-0161). However, Itoh does not disclose in the affirmative, “display a service option in the third area; wherein the user option corresponds to a smartphone discovered by the electronic device, wherein the device option corresponds to a printer discovered by the electronic device, and wherein the service option corresponds to an application used to share the image; detect a second touch operation on the device option; display a printing preview interface in response to detecting the second touch operation, wherein the printing preview interface comprises a thumbnail of the image and a second icon; detect a third touch operation on the second icon; display an authentication user interface used to verify the validity of the electronic device; and send the image to the printer when the authentication succeeds.”
Finally, the next closest prior art Miller et al (US 2012/0250072) discloses systems, methods, and computer-readable media for defining print settings. In some cases, particular motions of the device can be associated with print settings. In a print settings mode, when the electronic device detects a motion of the device, the device can identify a print setting associated with the detected motion. In some cases, a print setting can instead or in addition be defined in response to receiving an input from an input interface, wherein the input is independent from a displayed option. To print the content, the content and the defined print settings can be provided to a printer system. (Para 0028-0107). However, Miller et al does not disclose in the affirmative, “display a service option in the third area; wherein the user option corresponds to a smartphone discovered by the electronic device, wherein the device option corresponds to a printer discovered by the electronic device, and wherein the service option corresponds to an application used to share the image; detect a second touch operation on the device option; display a printing preview interface in response to detecting the second touch operation, wherein the printing preview interface comprises a thumbnail of the image and a second icon; detect a third touch operation on the second icon; display an authentication user interface used to verify the validity of the electronic device; and send the image to the printer when the authentication succeeds.”
Therefore, the prior arts Kim et al, Itoh and Miller et al alone or in combination do not render obvious in include the claimed feature in the affirmative, “display a service option in the third area; wherein the user option corresponds to a smartphone discovered by the electronic device, wherein the device option corresponds to a printer discovered by the electronic device, and wherein the service option corresponds to an application used to share the image; detect a second touch operation on the device option; display a printing preview interface in response to detecting the second touch operation, wherein the printing preview interface comprises a thumbnail of the image and a second icon; detect a third touch operation on the second icon; display an authentication user interface used to verify the validity of the electronic device; and send the image to the printer when the authentication succeeds.”

Regarding independent claim 53, the closest prior art, Kim et al (US 2012/0086652) discloses user inputs a desired printing option, a preview screen depending on the input printing option is displayed on the touchscreen. Then, if first and second touch input points are detected on the preview screen and a distance between the first and second touch input points is changed, a preview screen, a set value of the input printing option has been changed by the user, is displayed. Thereby, the number of pages contained in a preview image, the number of sheets of paper corresponding to the number of split parts of an object displayed on the preview image, the paper size of the preview image, or the size of the preview image may be changed and displayed, which enables convenient and rapid intuitive setting of N-UP, poster, paper size and actual image size printing options, (Para 0050-167). However, Kim et al does not disclose in the affirmative, “display a service option in the third area; wherein the user option corresponds to a smartphone discovered by the electronic device, wherein the device option corresponds to a printer discovered by the electronic device, and wherein the service option corresponds to an application used to share the image; detect a second touch operation on the device option; display a printing preview interface in response to detecting the second touch operation, wherein the printing preview interface comprises a thumbnail of the image and a second icon; detect a third touch operation on the second icon; display an authentication user interface used to verify the validity of the electronic device; send the image to the printer when the authentication succeeds; and display a first notification window to prompt information used to indicate a print state status of printing the image by the printer, wherein the first notification window is displayed in one or more of a home screen, the first user interface, the second user interface, or a lock screen.”
Further, the next closest prior art Itoh (US 2016/0231686) discloses image forming apparatus is capable of setting a plurality of limiting conditions for each user. The image forming apparatus includes a hard disk drive (HDD) that stores a limiting condition set for each user, a touch panel that accepts input of an instruction from a user, a central processing unit (CPU) that determines whether a limiting condition is stored in the HDD in association with the user in response to the instruction from the user, and a display panel that displays limit information indicating details about limitation corresponding to the limiting condition in response to the CPU determining that the limiting condition is stored in the HDD, (Para 0039-0161). However, Itoh does not disclose in the affirmative, “display a service option in the third area; wherein the user option corresponds to a smartphone discovered by the electronic device, wherein the device option corresponds to a printer discovered by the electronic device, and wherein the service option corresponds to an application used to share the image; detect a second touch operation on the device option; display a printing preview interface in response to detecting the second touch operation, wherein the printing preview interface comprises a thumbnail of the image and a second icon; detect a third touch operation on the second icon; display an authentication user interface used to verify the validity of the electronic device; and send the image to the printer when the authentication succeeds; and display a first notification window to prompt information used to indicate a print state status of printing the image by the printer, wherein the first notification window is displayed in one or more of a home screen, the first user interface, the second user interface, or a lock screen.”
Finally, the next closest prior art Miller et al (US 2012/0250072) discloses systems, methods, and computer-readable media for defining print settings. In some cases, particular motions of the device can be associated with print settings. In a print settings mode, when the electronic device detects a motion of the device, the device can identify a print setting associated with the detected motion. In some cases, a print setting can instead or in addition be defined in response to receiving an input from an input interface, wherein the input is independent from a displayed option. To print the content, the content and the defined print settings can be provided to a printer system. (Para 0028-0107). However, Miller et al does not disclose in the affirmative, “display a service option in the third area; wherein the user option corresponds to a smartphone discovered by the electronic device, wherein the device option corresponds to a printer discovered by the electronic device, and wherein the service option corresponds to an application used to share the image; detect a second touch operation on the device option; display a printing preview interface in response to detecting the second touch operation, wherein the printing preview interface comprises a thumbnail of the image and a second icon; detect a third touch operation on the second icon; display an authentication user interface used to verify the validity of the electronic device; and send the image to the printer when the authentication succeeds; and display a first notification window to prompt information used to indicate a print state status of printing the image by the printer, wherein the first notification window is displayed in one or more of a home screen, the first user interface, the second user interface, or a lock screen.”
Therefore, the prior arts Kim et al, Itoh and Miller et al alone or in combination do not render obvious in include the claimed feature in the affirmative, “display a service option in the third area; wherein the user option corresponds to a smartphone discovered by the electronic device, wherein the device option corresponds to a printer discovered by the electronic device, and wherein the service option corresponds to an application used to share the image; detect a second touch operation on the device option; display a printing preview interface in response to detecting the second touch operation, wherein the printing preview interface comprises a thumbnail of the image and a second icon; detect a third touch operation on the second icon; display an authentication user interface used to verify the validity of the electronic device; and send the image to the printer when the authentication succeeds; and display a first notification window to prompt information used to indicate a print state status of printing the image by the printer, wherein the first notification window is displayed in one or more of a home screen, the first user interface, the second user interface, or a lock screen.”

Regarding independent claim 54, the closest prior art, Kim et al (US 2012/0086652) discloses user inputs a desired printing option, a preview screen depending on the input printing option is displayed on the touchscreen. Then, if first and second touch input points are detected on the preview screen and a distance between the first and second touch input points is changed, a preview screen, a set value of the input printing option has been changed by the user, is displayed. Thereby, the number of pages contained in a preview image, the number of sheets of paper corresponding to the number of split parts of an object displayed on the preview image, the paper size of the preview image, or the size of the preview image may be changed and displayed, which enables convenient and rapid intuitive setting of N-UP, poster, paper size and actual image size printing options, (Para 0050-167). However, Kim et al does not disclose in the affirmative, “display a service option in the third area; wherein the user option corresponds to a smartphone discovered by the electronic device, wherein the device option corresponds to a printer discovered by the electronic device, and wherein the service option corresponds to an application used to share the image; detect a second touch operation on the device option; display a printing preview interface in response to detecting the second touch operation, wherein the printing preview interface comprises a thumbnail of the image and a second icon; detect a third touch operation on the second icon; display an authentication user interface used to verify the validity of the electronic device; and send the image to the printer when the authentication succeeds.”
Further, the next closest prior art Itoh (US 2016/0231686) discloses image forming apparatus is capable of setting a plurality of limiting conditions for each user. The image forming apparatus includes a hard disk drive (HDD) that stores a limiting condition set for each user, a touch panel that accepts input of an instruction from a user, a central processing unit (CPU) that determines whether a limiting condition is stored in the HDD in association with the user in response to the instruction from the user, and a display panel that displays limit information indicating details about limitation corresponding to the limiting condition in response to the CPU determining that the limiting condition is stored in the HDD, (Para 0039-0161). However, Itoh does not disclose in the affirmative, “display a service option in the third area; wherein the user option corresponds to a smartphone discovered by the electronic device, wherein the device option corresponds to a printer discovered by the electronic device, and wherein the service option corresponds to an application used to share the image; detect a second touch operation on the device option; display a printing preview interface in response to detecting the second touch operation, wherein the printing preview interface comprises a thumbnail of the image and a second icon; detect a third touch operation on the second icon; display an authentication user interface used to verify the validity of the electronic device; and send the image to the printer when the authentication succeeds.”
Finally, the next closest prior art Miller et al (US 2012/0250072) discloses systems, methods, and computer-readable media for defining print settings. In some cases, particular motions of the device can be associated with print settings. In a print settings mode, when the electronic device detects a motion of the device, the device can identify a print setting associated with the detected motion. In some cases, a print setting can instead or in addition be defined in response to receiving an input from an input interface, wherein the input is independent from a displayed option. To print the content, the content and the defined print settings can be provided to a printer system. (Para 0028-0107). However, Miller et al does not disclose in the affirmative, “display a service option in the third area; wherein the user option corresponds to a smartphone discovered by the electronic device, wherein the device option corresponds to a printer discovered by the electronic device, and wherein the service option corresponds to an application used to share the image; detect a second touch operation on the device option; display a printing preview interface in response to detecting the second touch operation, wherein the printing preview interface comprises a thumbnail of the image and a second icon; detect a third touch operation on the second icon; display an authentication user interface used to verify the validity of the electronic device; and send the image to the printer when the authentication succeeds.”
Therefore, the prior arts Kim et al, Itoh and Miller et al alone or in combination do not render obvious in include the claimed feature in the affirmative, “display a service option in the third area; wherein the user option corresponds to a smartphone discovered by the electronic device, wherein the device option corresponds to a printer discovered by the electronic device, and wherein the service option corresponds to an application used to share the image; detect a second touch operation on the device option; display a printing preview interface in response to detecting the second touch operation, wherein the printing preview interface comprises a thumbnail of the image and a second icon; detect a third touch operation on the second icon; display an authentication user interface used to verify the validity of the electronic device; and send the image to the printer when the authentication succeeds.”

Dependent claims 47-52 and 55-60 are allowed because of their dependency to claims 46, 53 and 54 respectively.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677